Exhibit 10.1

 

EXCHANGE AGREEMENT

 

THIS EXCHANGE AGREEMENT (the “Agreement”), dated as of ___________, 2017, is
made by and between Towerstream Corporation, a Delaware corporation (“Company”),
and the holder of Series D Preferred Stock (as defined herein) signatory hereto
(the “Holder”).

 

WHEREAS, pursuant to that certain Purchase Agreement (the “Purchase Agreement”),
dated as of November 8, 2016, by and by and among MELODY SPECIAL SITUATIONS
OFFSHORE CREDIT MINI-MASTER FUND, L.P., MELODY CAPITAL PARTNERS OFFSHORE CREDIT
MINI- MASTER FUND, L.P., MELODY CAPITAL PARTNERS ONSHORE CREDIT FUND, L.P.,
FORTRESS CREDIT OPPORTUNITIES V CLO LIMITED, FORTRESS CREDIT OPPORTUNITIES III
CLO LP, FORTRESS CREDIT FUNDING V LP (each, an “Assignor” and collectively, the
“Assignors”), Melody Business Finance LLC, as Administrative Agent, and the
Holder, whereby, among other things, the Holder paid $5,500,000 to the Assignors
for $5,000,000 of liabilities consisting of principal and accrued interest of
$4,935,834.16 and $64,165.84, respectively, (“Acquired Loan Amount”) under the
outstanding term Loan Agreement (as defined in the Purchase Agreement) between
the Assignors and the Company;

 

WHEREAS, on November 9, 2016 the Company designated 1,000 shares of Series D
Convertible Preferred Stock (the “Series D Preferred Stock”);

 

WHEREAS, pursuant to that certain Exchange Agreement, dated as of November 9,
2016, by and between the Company and the Holder, the Holder exchanged the
Acquired Loan Amount for 1,000 shares of Series D Preferred Stock (collectively,
the “Melody Exchange Shares”) and warrants to purchase common stock of the
Company, par value $0.001 per share (the “Common Stock”);

 

WHEREAS, as of November 22, 2016, 622 of the Melody Exchange Shares remained
issued and outstanding;

 

WHEREAS, on November 22, 2016, the Company amended and restated the terms of the
Series D Preferred Stock (the “Amendment and Restatement”), to among other
things, (i) designate an aggregate of 4,421 shares of Series D Preferred Stock
and (ii) effectuate a 1-for-5.5 forward split of the then issued and outstanding
Melody Exchange Shares such that an aggregate of 3,421 Melody Exchange Shares
were issued and outstanding on a post-split basis;

 

WHEREAS, on November 22, 2016, immediately following the Amendment and
Restatement, the Company issued to the Holder an additional 1,000 shares of
Series D Preferred Stock for an aggregate purchase price of $1,000,000, such
that an aggregate of 4,421 shares of Series D Preferred Stock were issued and
outstanding, including the 3,421 Melody Exchange Shares;

 

WHEREAS, on December 30, 2016, 2,466 shares of Series D Preferred Stock were
issued and outstanding and the Company amended the terms of the Series D
Preferred Stock to reduce the liquidation preference in the event of a
fundamental transaction, liquidation, dissolution or winding-up of the Company
from 200% to 100% of the aggregate stated value of the outstanding shares of
Series D Preferred Stock;

 

WHEREAS, also on December 30, 2016, the Company then exchanged 1,233 shares of
Series D Preferred Stock, representing 50% of the outstanding shares of Series D
Preferred Stock on that date, for 1,233 newly issued shares Series F Convertible
Preferred Stock (the “Series F Preferred Stock”);

 

WHEREAS, as of the date hereof, 1,233 shares of Series D Preferred Stock remain
issued and outstanding and 643 shares of Series F Preferred Stock remain issued
and outstanding;

 

WHEREAS, the Company wishes to issue Series G Preferred Shares (as such term is
defined below) for all of the outstanding Series D Preferred Shares (the “Series
D Exchange Securities”) as provided herein;  

 

 
1

--------------------------------------------------------------------------------

 

 

WHEREAS, the Company wishes to issue Series H Preferred Shares (as such term is
defined below) for all of the outstanding Series F Preferred Shares (the “Series
F Exchange Securities” and, together with the Series D Exchange Securities, the
“Exchange Securities”) as provided herein;  

 

  WHEREAS, the Company has authorized a new series of convertible preferred
stock of the Company designated as Series G Convertible Preferred Stock, $0.001
par value, the terms of which are set forth in the Certificate of Designation of
Preferences, Rights and Limitations of Series G Convertible Preferred Stock (the
“Series G Certificate of Designations”) in the form attached hereto as Exhibit A
(together with any convertible preferred shares issued in replacement thereof in
accordance with the terms thereof, the “Series G Preferred Shares”), which
Series G Preferred Shares shall be convertible into Common Stock, in accordance
with the terms of the Series G Certificate of Designations;

 

WHEREAS, the Company has authorized a new series of convertible preferred stock
of the Company designated as Series H Convertible Preferred Stock, $0.001 par
value, the terms of which are set forth in the Certificate of Designation of
Preferences, Rights and Limitations of Series H Convertible Preferred Stock (the
“Series H Certificate of Designations and, together with the Series G
Certificate of Designations, the “Certificates of Designations”) in the form
attached hereto as Exhibit B (together with any convertible preferred shares
issued in replacement thereof in accordance with the terms thereof, the “Series
H Preferred Shares” and, together with the Series G Preferred Shares, the “New
Preferred Shares”), which Series H Preferred Shares shall be convertible into
Common Stock, in accordance with the terms of the Series H Certificate of
Designations; and

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 3(a)(9) of the Securities Act of 1933, as amended (the
“Securities Act”), the Company desires to exchange with the Holder, and the
Holder desires to exchange with the Company, the Series D Exchange Securities
for the Series G Preferred Shares and exchange the Series F Exchange Securities
for the Series H Preferred Shares.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and Holder agree as
follows:

 

1.     Terms of the Exchange. The Company and Holder agree that (i) the Holder
will exchange the Series D Exchange Securities and will relinquish any and all
other rights it may have under the Series D Exchange Securities in exchange for
such number of Series G Preferred Shares as set forth on Schedule A, annexed
hereto and (ii) the Holder will exchange the Series F Exchange Securities and
will relinquish any and all other rights it may have under the Series F Exchange
Securities in exchange for such number of Series H Preferred Shares as set forth
on Schedule A, annexed hereto.

    

2.     Closing. Upon satisfaction of the conditions set forth herein, a closing
shall occur at the principal offices of the Company, or such other location as
the parties shall mutually agree (the “Closing”). At Closing, Holder shall
surrender the Exchange Securities and the Company shall deliver to Holder the
New Preferred Shares, in such amounts as are set forth on Schedule A. Upon
Closing, any and all obligations of the Company to Holder under the Exchange
Securities shall be fully satisfied (including any rights related to the
Exchange Securities under the Purchase Agreement) and Holder will have no
remaining rights, powers, privileges, remedies or interests under the Exchange
Securities.

 

3.     Further Assurances. Each party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 

4.     Representations and Warranties of the Holder. The Holder represents and
warrants as of the date hereof and as of the closing to the Company as follows:

 

a.     Authorization; Enforcement. The Holder has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and otherwise to carry out its obligations hereunder and
thereunder. The execution and delivery of this Agreement by the Holder and the
consummation by it of the transactions contemplated hereby and thereby have been
duly authorized by all necessary action on the part of the Holder and no further
action is required by the Holder. This Agreement has been (or upon delivery will
have been) duly executed by the Holder and, when delivered in accordance with
the terms hereof, will constitute the valid and binding obligation of the Holder
enforceable against the Holder in accordance with its terms, except: (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

 

 
2

--------------------------------------------------------------------------------

 

 

b.     Tax Advisors. The Holder has reviewed with its own tax advisors the U.S.
federal, state, local and foreign tax consequences of this investment and the
transactions contemplated by this Agreement. With respect to such matters, the
Holder relies solely on such advisors and not on any statements or
representations of the Company or any of its agents, written or oral. The Holder
understands that it (and not the Company) shall be responsible for its own tax
liability that may arise as a result of this investment or the transactions
contemplated by this Agreement.

    

c.     Information Regarding Holder. Holder is an “accredited investor”, as such
term is defined in Rule 501 of Regulation D promulgated by the United States
Securities and Exchange Commission (the “Commission”) under the Securities Act,
is experienced in investments and business matters, has made investments of a
speculative nature and has purchased securities of companies in private
placements in the past and, with its representatives, has such knowledge and
experience in financial, tax and other business matters as to enable the Holder
to utilize the information made available by the Company to evaluate the merits
and risks of and to make an informed investment decision with respect to the
proposed purchase, which represents a speculative investment. Holder has the
authority and is duly and legally qualified to purchase and own the Securities
(as defined below). Holder is able to bear the risk of such investment for an
indefinite period and to afford a complete loss thereof.

 

d.     Legend. The Holder understands that the New Preferred Shares have been
issued and the shares of Common Stock issuable upon conversion of the New
Preferred Shares (the “Conversion Shares” and, together with the New Preferred
Shares, the “Securities”) when issued, shall be issued pursuant to an exemption
from registration or qualification under the Securities Act and applicable state
securities laws, and except as set forth below, the Securities shall bear any
legend as required by the “blue sky” laws of any state and a restrictive legend
in substantially the following form (and a stop-transfer order may be placed
against transfer of such stock certificates):

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL TO THE HOLDER
(IF REQUESTED BY THE COMPANY), IN A FORM REASONABLY ACCEPTABLE TO THE COMPANY,
THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD OR ELIGIBLE
TO BE SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

 

e.     Removal of Legends. Certificates evidencing the Securities shall not be
required to contain the legend set forth in Section 4(d) above or any other
legend (i) while a registration statement covering the resale of such Shares is
effective under the Securities Act, (ii) following any sale of such Shares
pursuant to Rule 144 (as defined herein) (assuming the transferor is not an
affiliate of the Company), (iii) if such Shares are eligible to be sold,
assigned or transferred under Rule 144 and the Holder is not an affiliate of the
Company (provided that the Holder provides the Company with reasonable
assurances that such Shares are eligible for sale, assignment or transfer under
Rule 144 which shall not include an opinion of the Holder’s counsel), (iv) in
connection with a sale, assignment or other transfer (other than under Rule
144), provided that the Holder provides the Company with an opinion of counsel
to the Holder, in a generally acceptable form, to the effect that such sale,
assignment or transfer of the Securities may be made without registration under
the applicable requirements of the Securities Act or (v) if such legend is not
required under applicable requirements of the Securities Act (including, without
limitation, controlling judicial interpretations and pronouncements issued by
the Commission). If a legend is not required pursuant to the foregoing, the
Company shall no later than three (3) business days following the delivery by
the Holder to the Company or the transfer agent (with notice to the Company) of
a legended certificate representing such Shares (endorsed or with stock powers
attached, signatures guaranteed, and otherwise in form necessary to affect the
reissuance and/or transfer, if applicable), together with any other deliveries
from the Holder as may be required above in this Section 4(e), as directed by
the Holder, either: (A) provided that the Company’s transfer agent is
participating in the DTC Fast Automated Securities Transfer Program, credit the
aggregate number of shares of Common Stock to which the Holder shall be entitled
to the Holder’s or its designee’s balance account with DTC through its
Deposit/Withdrawal at Custodian system or (B) if the Company’s transfer agent is
not participating in the DTC Fast Automated Securities Transfer Program, issue
and deliver (via reputable overnight courier) to the Holder, a certificate
representing such Shares that is free from all restrictive and other legends,
registered in the name of the Holder or its designee. The Company shall be
responsible for any transfer agent fees or DTC fees with respect to any issuance
of Shares or the removal of any legends with respect to any Shares in accordance
herewith, including, but not limited to, fees for the opinions of counsel
rendered to the transfer agent in connection with the removal of any legends.

 

 
3

--------------------------------------------------------------------------------

 

 

f.     Restricted Securities. The Holder understands that: (i) the Securities
have not been and are not being registered under the Securities Act or any state
securities laws, and may not be offered for sale, sold, assigned or transferred
unless (A) subsequently registered thereunder, (B) the Holder shall have
delivered to the Company (if requested by the Company) an opinion of counsel to
the Holder, in a form reasonably acceptable to the Company, to the effect that
such Shares to be sold, assigned or transferred may be sold, assigned or
transferred pursuant to an exemption from such registration, or (C) the Holder
provides the Company with reasonable assurance that such Shares can be sold,
assigned or transferred pursuant to Rule 144 or Rule 144A promulgated under the
Securities Act (or a successor rule thereto) (collectively, “Rule 144”); (ii)
any sale of the Securities made in reliance on Rule 144 may be made only in
accordance with the terms of Rule 144, and further, if Rule 144 is not
applicable, any resale of the Securities under circumstances in which the seller
(or the Person through whom the sale is made) may be deemed to be an underwriter
(as that term is defined in the Securities Act) may require compliance with some
other exemption under the Securities Act or the rules and regulations of the SEC
promulgated thereunder; and (iii) neither the Company nor any other Person is
under any obligation to register the Securities under the Securities Act or any
state securities laws or to comply with the terms and conditions of any
exemption thereunder except as set forth herein.

    

5.     Representations and Warranties of the Company. The Company hereby makes
the following representations and warranties to the Holder:

 

a.     Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and each of the other agreements entered into by the parties
hereto in connection with the transactions contemplated by this Agreement
(collectively, the “Exchange Documents”) and otherwise to carry out its
obligations hereunder and thereunder.  The execution and delivery of this
Agreement by the Company and the consummation by it of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
action on the part of the Company and no further action is required by the
Company, the Board of Directors of the Company or the Company’s stockholders in
connection therewith, including, without limitation, the issuance of the
Securities, and no further filing, consent, or authorization is required by the
Company, its Board of Directors or its stockholders.  This Agreement and any
Other Agreement (as defined herein) have been (or upon delivery will have been)
duly executed by the Company and, when delivered in accordance with the terms
hereof, will constitute the valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except: (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

 

b.     Organization and Qualification. Each of the Company and its subsidiaries
(the “Subsidiaries”) are entities duly organized and validly existing and in
good standing under the laws of the jurisdiction in which they are formed, and
have the requisite power and authorization to own their properties and to carry
on their business as now being conducted and as presently proposed to be
conducted. Each of the Company and each of its Subsidiaries is duly qualified as
a foreign entity to do business and is in good standing in every jurisdiction in
which its ownership of property or the nature of the business conducted by it
makes such qualification necessary, except to the extent that the failure to be
so qualified or be in good standing would not have a Material Adverse Effect. As
used in this Agreement, “Material Adverse Effect” means any material adverse
effect on (i) the business, properties, assets, liabilities, operations
(including results thereof), condition (financial or otherwise) or prospects of
the Company or any Subsidiary, individually or taken as a whole, (ii) the
transactions contemplated hereby or in any of the other Exchange Documents or
(iii) the authority or ability of the Company to perform any of its obligations
under any of the Exchange Documents. Other than its Subsidiaries, there is no
Person (as defined below) in which the Company, directly or indirectly, owns
capital stock or holds an equity or similar interest. “Person” means an
individual, a limited liability company, a partnership, a joint venture, a
corporation, a trust, an unincorporated organization, any other entity and any
governmental entity or any department or agency thereof.

 

 
4

--------------------------------------------------------------------------------

 

 

c.     No Conflict. The execution, delivery and performance of the Exchange
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby will not (i) result in a violation of the
Certificate of Incorporation (as defined below) or other organizational
documents of the Company or any of its Subsidiaries, any capital stock of the
Company or any of its Subsidiaries or Bylaws (as defined below) of the Company
or any of its Subsidiaries, (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Company or
any of its Subsidiaries is a party, or (iii) result in a violation of any law,
rule, regulation, order, judgment or decree (including foreign, federal and
state securities laws and regulations and the rules and regulations of the OTCQB
(the “Principal Market”) except, in the case of clause (ii) or (iii) above, to
the extent such violations that could not reasonably be expected to have a
Material Adverse Effect.

   

d.     No Consents. Neither the Company nor any Subsidiary is required to obtain
any consent from, authorization or order of, or make any filing or registration
with, any court, governmental agency or any regulatory or self-regulatory agency
or any other Person in order for it to execute, deliver or perform any of its
respective obligations under or contemplated by the Exchange Documents, in each
case, in accordance with the terms hereof or thereof. All consents,
authorizations, orders, filings and registrations which the Company or any
Subsidiary is required to obtain pursuant to the preceding sentence have been
obtained or effected on or prior to the date of this Agreement, and neither the
Company nor any of its Subsidiaries is aware of any facts or circumstances which
might prevent the Company or any of its Subsidiaries from obtaining or effecting
any of the registration, application or filings contemplated by the Exchange
Documents. Except as disclosed in the Company’s filings with the Commission (the
“SEC Documents”), the Company is not in violation of the requirements of the
Principal Market and has no knowledge of any facts or circumstances which could
reasonably lead to delisting or suspension of the Common Stock in the
foreseeable future. The Company has obtained all necessary consents and
approvals from the Principal Market.

 

e.     Securities Law Exemptions. Assuming the accuracy of the representations
and warranties of the Holder contained herein, the offer and issuance by the
Company of the Securities is exempt from registration under the Securities Act.
The offer and issuance of the Securities is exempt from registration under the
Securities Act pursuant to the exemption provided by Section 3(a)(9) thereof.
The Company covenants and represents to the Holder that neither the Company nor
any of its Subsidiaries has received, anticipates receiving, has any agreement
to receive or has been given any promise to receive any consideration from the
Holder or any other Person in connection with the transactions contemplated by
the Exchange Documents.

 

f.     Issuance of Securities. The issuance of the Securities is duly authorized
and upon issuance in accordance with the terms of the Exchange Documents shall
be validly issued, fully paid and non-assessable and free from all taxes, liens,
charges and other encumbrances with respect to the issue thereof. The issuance
of the Conversion Shares is duly authorized and upon issuance in accordance with
the terms of the Exchange Documents and Certificates of Designations shall be
validly issued, fully paid and non-assessable and free from all taxes, liens,
charges and other encumbrances with respect to the issue thereof.

   

g.     Transfer Taxes. As of the date of this Agreement, all share transfer or
other taxes (other than income or similar taxes) which are required to be paid
in connection with the issuance of the Securities to be exchanged with the
Holder hereunder will be, or will have been, fully paid or provided for by the
Company, and all laws imposing such taxes will be or will have been complied
with.

 

 
5

--------------------------------------------------------------------------------

 

 

h.     Equity Capitalization. Except as disclosed in the SEC Documents: (i) none
of the Company’s or any Subsidiary’s capital stock is subject to preemptive
rights or any other similar rights or any liens or encumbrances suffered or
permitted by the Company or any Subsidiary; (ii) there are no outstanding
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, or
exercisable or exchangeable for, any capital stock of the Company or any of its
Subsidiaries, or contracts, commitments, understandings or arrangements by which
the Company or any of its Subsidiaries is or may become bound to issue
additional capital stock of the Company or any of its Subsidiaries or options,
warrants, scrip, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities or rights convertible into, or exercisable
or exchangeable for, any capital stock of the Company or any of its
Subsidiaries; (iii) there are no outstanding debt securities, notes, credit
agreements, credit facilities or other agreements, documents or instruments
evidencing indebtedness of the Company or any of its Subsidiaries or by which
the Company or any of its Subsidiaries is or may become bound; (iv) there are no
financing statements securing obligations in any amounts filed in connection
with the Company or any of its Subsidiaries; (v) there are no agreements or
arrangements under which the Company or any of its Subsidiaries is obligated to
register the sale of any of their securities under the Securities Act; (vi)
there are no outstanding securities or instruments of the Company or any of its
Subsidiaries which contain any redemption or similar provisions, and there are
no contracts, commitments, understandings or arrangements by which the Company
or any of its Subsidiaries is or may become bound to redeem a security of the
Company or any of its Subsidiaries; (vii) there are no securities or instruments
containing anti-dilution or similar provisions that will be triggered by the
issuance of the Securities; (viii) neither the Company nor any Subsidiary has
any stock appreciation rights or “phantom stock” plans or agreements or any
similar plan or agreement; and (ix) neither the Company nor any of its
Subsidiaries have any liabilities or obligations required to be disclosed in the
SEC Documents which are not so disclosed in the SEC Documents, other than those
incurred in the ordinary course of the Company’s or its Subsidiaries’ respective
businesses and which, individually or in the aggregate, do not or could not have
a Material Adverse Effect. The Company has furnished to the Holder true, correct
and complete copies of the Company’s Certificate of Incorporation, as amended
and as in effect on the date hereof (the “Certificate of Incorporation”), and
the Company’s bylaws, as amended and as in effect on the date hereof (the
“Bylaws”), and the terms of all securities convertible into, or exercisable or
exchangeable for, shares of Common Stock and the material rights of the holders
thereof in respect thereto that have not been disclosed in the SEC Documents.

 

i.     Shell Company Status. The Company is not and has not, for a period of at
least two years, been an issuer identified in Rule 144(i)(1) of the Securities
Act. The Company is, and has been for a period of at least 90 days, subject to
the reporting requirements of Section 13 or Section 15(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”). 

 

j.     The Company is not, and is not an Affiliate of, and immediately after
receipt of payment for the Securities, will not be or be an Affiliate of, an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended. The Company shall conduct its business in a manner so that it will
not become an “investment company” subject to registration under the Investment
Company Act of 1940, as amended.

 

6.     Additional Agreements of the Parties. The Company and the Holder agree as
follows:

 

a.     Rule 144 Acknowledgments. The Holder and the Company confirm that the
Company has not received any consideration for the transactions contemplated by
this Agreement. Pursuant to Rule 144 promulgated by the Commission pursuant to
the Securities Act and the rules and regulations promulgated thereunder as such
Rule 144 may be amended from time to time, or any similar rule or regulation
hereafter adopted by the Commission having substantially the same effect as such
Rule 144, the holding period of the Securities tacks back to October 16, 2014,
the issue date of the Acquired Loan Amount. The Company agrees not to take a
position contrary to this paragraph and, at Closing, the Company’s counsel will
deliver an opinion attesting to the acknowledgements contained in Section 5(d),
Section 5(e) and this Section 6(a).

 

b.     Waiver of Dilutive Issuance Rights. The Holder hereby waives its rights
under Section 5(f)(i) of the Amended and Restated Certificate of Designations of
Preferences, Rights and Limitations of Series D Preferred Stock filed with the
Secretary of State of Delaware on November 22, 2016, as amended to date, and its
waives its rights under Section 5(f)(i) of the Certificate of Designations of
Preferences, Rights and Limitations of Series F Preferred Stock filed with the
Secretary of State of Delaware on December 30, 2016, as amended to date, solely
with respect to the issuance of the Securities contemplated by this Agreement.

 

 
6

--------------------------------------------------------------------------------

 

 

c.     Securities Laws Disclosure; Publicity.  The Company shall within one (1)
Trading Days immediately following the date hereof file a Current Report on Form
8-K, including the Exchange Documents as exhibits thereto, with the Securities
and Exchange Commission (the “Commission”).  The Company and the Holder shall
consult with each other in issuing any other press releases with respect to the
transactions contemplated hereby, and neither the Company nor the Holder shall
issue any such press release nor otherwise make any such public statement
without the prior consent of the Company, with respect to any press release of
the Holder, or without the prior consent of the Holder, with respect to any
press release of the Company, which consent shall not unreasonably be withheld
or delayed, except if such disclosure is required by law, in which case the
disclosing party shall promptly provide the other party with prior notice of
such public statement or communication. Notwithstanding the foregoing, the
Company shall not publicly disclose the name of the Holder, or include the name
of the Holder in any filing with the Commission or any regulatory agency or
Trading Market, without the prior written consent of the Holder, except (a) as
required by federal securities law in connection with the filing of final
Exchange Documents (including signature pages thereto) with the Commission and
(b) to the extent such disclosure is required by law or Trading Market
regulations, in which case the Company shall provide the Holder with prior
notice of such disclosure permitted under this Section 6(c).

 

d.     Termination of Certain Rights. The Company and Holder agree that,
effective at the Closing, (i) the Holder’s rights under Section 6(b) of the
Exchange Agreement by and between the Company and the Holder dated November 9,
2016 shall be terminated, null and void and (ii) the letter agreement by and
between the Company and the Holder dated November 9, 2016 shall be terminated,
null and void and Company shall have no further obligations to the Holder
thereunder.

 

e.     Reserved.

 

f.     Material Non-public Information. Except with respect to the material
terms and conditions of the transactions contemplated by the Exchange Documents,
the Company covenants and agrees that neither it, nor any other Person acting on
its behalf, will provide Holder or its agents or counsel with any information
that the Company believes constitutes material non-public information, unless
prior thereto Holder shall have entered into a written agreement with the
Company regarding the confidentiality and use of such information. The Company
understands and confirms that Holder shall be relying on the foregoing covenant
in effecting transactions in securities of the Company. 

 

g.     Conversion Procedures. The form of Notice of Conversion included in the
Certificates of Designations sets forth the totality of the procedures required
of the Holder in order to convert the New Preferred Shares. No additional legal
opinion, other information or instructions shall be required of the Holder to
convert its New Preferred Shares. The Company shall honor conversions of the New
Preferred Shares and shall deliver Conversion Shares in accordance with the
terms, conditions and time periods set forth in the Exchange Documents.

  

h.     SEC Filing Obligations. Until such time that the Holder no longer owns
Securities, the Company covenants to file all periodic reports with the
Commission pursuant to Section 15(d) of the Exchange Act or alternatively, if
registered under Section 12(b) or 12(g) of the 1934 Act, maintain the
registration of the Common Stock under Section 12(b) or 12(g) of the Exchange
Act and to timely file (or obtain extensions in respect thereof and file within
the applicable grace period) all reports required to be filed by the Company
after the date hereof pursuant to the Exchange Act even if the Company is not
then subject to the reporting requirements of the Exchange Act. At any time
commencing on the Closing Date and ending at such time that all of the
Securities may be sold without the requirement for the Company to be in
compliance with Rule 144(c)(1) and otherwise without restriction or limitation
pursuant to Rule 144, if the Company shall fail for any reason to satisfy the
current public information requirement under Rule 144(c) (a “Public Information
Failure”) then, in addition to Holder’s other available remedies, the Company
shall pay to a Holder, in cash, as partial liquidated damages and not as a
penalty, by reason of any such delay in or reduction of its ability to sell the
Securities, an amount in cash equal to two percent (2.0%) of the aggregate
Stated Value (as defined in the Certificates of Designations) of the New
Preferred Shares and accrued interest held by such Holder on the day of a Public
Information Failure and on every thirtieth (30th) day (pro-rated for periods
totaling less than thirty days) thereafter until the earlier of (a) the date
such Public Information Failure is cured and (b) such time that such public
information is no longer required for the Holder to transfer the Conversion
Shares pursuant to Rule 144. The payments to which a Holder shall be entitled
pursuant to this Section 6(h) are referred to herein as “Public Information
Failure Payments.” Public Information Failure Payments shall be paid on the
earlier of (i) the last day of the calendar month during which such Public
Information Failure Payments are incurred and (ii) the third (3rd) business day
after the event or failure giving rise to the Public Information Failure
Payments is cured. In the event the Company fails to make Public Information
Failure Payments in a timely manner, such Public Information Failure Payments
shall bear interest at the rate of 1.5% per month (prorated for partial months)
until paid in full. Nothing herein shall limit Holder’s right to pursue actual
damages for the Public Information Failure, and Holder shall have the right to
pursue all remedies available to it at law or in equity including, without
limitation, a decree of specific performance and/or injunctive relief.

 

 
7

--------------------------------------------------------------------------------

 

 

i.     Form D; Blue Sky Filings. The Company agrees to timely file a Form D with
respect to the Securities if required under Regulation D and to provide a copy
thereof, promptly upon request of Holder. The Company shall take such action as
the Company shall reasonably determine is necessary in order to obtain an
exemption for, or to qualify the Securities for, sale to the Holder at the
Closing under applicable securities or “Blue Sky” laws of the states of the
United States, and shall provide evidence of such actions promptly upon request
of Holder.

 

j.     Preservation of Corporate Existence. The Company shall preserve and
maintain its corporate existence, rights, privileges and franchises in the
jurisdiction of its incorporation, and qualify and remain qualified, as a
foreign corporation in each jurisdiction in which such qualification is
necessary in view of its business or operations and where the failure to qualify
or remain qualified might reasonably have a Material Adverse Effect upon the
financial condition, business or operations of the Company taken as a whole.

  

7.     Miscellaneous.

 

a.     Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns.

 

b.     Governing Law; Jurisdiction; Waiver of Jury Trial. This Agreement shall
be governed by and construed under the laws of the State of New York without
regard to the choice of law principles thereof. Each party hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
the State of New York located in The City of New York, Borough of Manhattan for
the adjudication of any dispute hereunder or in connection herewith or therewith
or with any transaction contemplated hereby or thereby, and hereby irrevocably
waives any objection that such suit, action or proceeding is brought in an
inconvenient forum or that the venue of such suit, action or proceeding is
improper. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

c.     Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

 

d.     Counterparts/Execution. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party. In the event that any signature is
delivered by facsimile transmission or by an e-mail which contains an electronic
file of an executed signature page, such signature page shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or electronic file
signature page (as the case may be) were an original thereof.

 

 
8

--------------------------------------------------------------------------------

 

 

e.     Notices. Any notice or communication permitted or required hereunder
shall be in writing and shall be deemed sufficiently given if hand-delivered or
sent (i) postage prepaid by registered mail, return receipt requested, or (ii)
by facsimile, to the respective parties as set forth below, or to such other
address as either party may notify the other in writing.

 

If to the Company, to:

Towerstream Corporation

 

88 Silva Lane

 

Middletown, RI 02842

 

Attention:   Chief Executive Officer

 

If to Holder, to the address set forth on the signature page of the Holder.

 

  

f.     Expenses. The parties hereto shall pay their own costs and expenses in
connection herewith.

 

g.     Entire Agreement; Amendments. This Agreement constitutes the entire
agreement between the parties with regard to the subject matter hereof and
thereof, superseding all prior agreements or understandings, whether written or
oral, between or among the parties. This Agreement may be amended, modified,
superseded, cancelled, renewed or extended, and the terms and conditions hereof
may be waived, only by a written instrument signed by all parties, or, in the
case of a waiver, by the party waiving compliance. Except as expressly stated
herein, no delay on the part of any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any waiver on
the part of any party of any right, power or privilege hereunder preclude any
other or future exercise of any other right, power or privilege hereunder.

 

h.     Headings. The headings used in this Agreement are used for convenience
only and are not to be considered in construing or interpreting this Agreement.

 

i.     Independent Nature of the Holder’s Obligations and Rights. The
obligations of the Holder under the Exchange Documents are several and not joint
with the obligations of any other holder of securities of the Company (each, an
“Other Holder”) under any other agreement to obtain securities of the Company
(each, an “Other Agreement”), and the Holder shall not be responsible in any way
for the performance of the obligations of any Other Holders under any Other
Agreement. Nothing contained herein or in any Other Agreement, and no action
taken by the Holder pursuant hereto or any Other Holder pursuant to any Other
Agreement, shall be deemed to constitute the Holder or any Other Holder as, and
the Company acknowledges that the Holder and the Other Holders do not so
constitute, a partnership, an association, a joint venture or any other kind of
group or entity, or create a presumption that the Holder and any Other Holder
are in any way acting in concert or as a group or entity with respect to such
obligations or the transactions contemplated by the Exchange Documents, any
other agreement or any matters, and the Company acknowledges that the Holder and
the Other Holders are not acting in concert or as a group or entity, and the
Company shall not assert any such claim, with respect to such obligations or the
transactions contemplated by the Exchange Documents and any Other Agreement. The
decision of the Holder to acquire the Securities pursuant to the Exchange
Documents has been made by the Holder independently of any Other Holder. The
Holder acknowledges that no Other Holder has acted as agent for the Holder in
connection with the Holder making its acquisition hereunder and that no Other
Holder will be acting as agent of the Holder in connection with monitoring the
Holder’s Securities or enforcing its rights under the Exchange Documents. The
Company and the Holder confirm that the Holder has independently participated
with the Company in the negotiation of the transaction contemplated hereby with
the advice of its own counsel and advisors. The Holder shall be entitled to
independently protect and enforce its rights, including, without limitation, the
rights arising out of this Agreement or out of any of the Other Agreements, and
it shall not be necessary for any Other Holder to be joined as an additional
party in any proceeding for such purpose. To the extent that any of the Other
Holders and the Company enter into the same or similar documents, all such
matters are solely in the control of the Company, not the action or decision of
the Holder, and would be solely for the convenience of the Company and not
because it was required or requested to do so by the Holder or any Other Holder.
For clarification purposes only and without implication that the contrary would
otherwise be true, the transactions contemplated by the Exchange Documents
include only the transaction between the Company and the Holder and do not
include any other transaction between the Company and any Other Holder.

 

 
9

--------------------------------------------------------------------------------

 

 

j.     Listing. The Company shall use reasonable best efforts to promptly secure
the listing or designation for quotation (as the case may be) of all of the
Conversion Shares upon the Principal Market or any other national securities
exchange or automated quotation system, upon which the Common Stock is then
listed or designated for quotation (as the case may be) (subject to official
notice of issuance) (but in no event later than the date of this Agreement) and
shall use reasonable best efforts to maintain such listing or designation for
quotation (as the case may be) of all Shares from time to time issuable under
the terms of this Agreement on such national securities exchange or automated
quotation system. The Company shall maintain the Common Stock’s listing or
authorization for quotation (as the case may be) on the Principal Market, The
New York Stock Exchange, the NYSE MKT, the Nasdaq Capital Market, the Nasdaq
Global Market, the Nasdaq Global Select Market or the OTCQX (each, an “Eligible
Market”). Neither the Company nor any of its Subsidiaries shall take any action
which could be reasonably expected to result in the delisting or suspension of
the Common Stock on an Eligible Market. The Company shall pay all fees and
expenses in connection with satisfying its obligations under this Section 7(j).

 

k.     Pledge of Securities. The Company acknowledges and agrees that the
Securities may be pledged by the Holder in connection with a bona fide margin
agreement or other loan or financing arrangement that is secured by the
Securities. The pledge of Securities shall not be deemed to be a transfer, sale
or assignment of the Securities hereunder, and if the Holder effects a pledge of
Securities it shall not be required to provide the Company with any notice
thereof or otherwise make any delivery to the Company pursuant to this Agreement
or any Other Agreement. The Company hereby agrees to execute and deliver such
documentation as a pledgee of the Securities may reasonably request in
connection with a pledge of the Securities to such pledgee by the Holder.

 

l.     Separate Counsel. Each party hereto represents and agrees with each other
that it has been represented by or had the opportunity to be represented by,
independent counsel of its own choosing, and that it has had the full right and
opportunity to consult with its respective attorney(s), that to the extent, if
any, that it desired, it availed itself of this right and opportunity, that it
or its authorized officers (as the case may be) have carefully read and fully
understand this Agreement in its entirety and have had it fully explained to
them by such party's respective counsel, that each is fully aware of the
contents thereof and its meaning, intent and legal effect, and that it or its
authorized officer (as the case may be) is competent to execute this Agreement
and has executed this Agreement free from coercion, duress or undue influence.
By their execution of this Agreement, the Company, on the one hand, and the
Holder, on the other hand, hereby waive any actual or perceived conflict(s) of
interest in connection with any prior, existing and any future business
relationships between the Company’s counsel and the Company or the Company’s
counsel and the Holder.

 

 

(Signature Pages Follow)

 

 
10

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the day and year first above written.

 

Towerstream CORPORATION

 

 

 

By:____________________________________

Name: Ernest Ortega

Title: Chief Executive Officer

 

 

HOLDER

 

 

 

 

____________________________________

Name:  

Title:  

 

 

Address for Notices:

__________________________________________

__________________________________________

__________________________________________

__________________________________________

 

Address for delivery of Securities:

__________________________________________

__________________________________________

__________________________________________

__________________________________________

 

 
11

--------------------------------------------------------------------------------

 

 

Schedule A

 

Name

Series D Exchange

Securities

Series F Exchange

Securities 

Series G Preferred

Shares

Series H Preferred

Shares

 

1,233 shares of Series D Convertible Preferred Stock

643 Shares of Series F Convertible Preferred Stock

938 Shares of Series G Convertible Preferred Stock

938 Shares of Series H Convertible Preferred Stock

 

 
12

--------------------------------------------------------------------------------

 

 

Exhibit A

CERTIFICATE OF DESIGNATION OF PREFERENCES,

RIGHTS AND LIMITATIONS

OF

SERIES G CONVERTIBLE PREFERRED STOCK 

 

 
13

--------------------------------------------------------------------------------

 

 

Exhibit B

CERTIFICATE OF DESIGNATION OF PREFERENCES,

RIGHTS AND LIMITATIONS

OF

SERIES H CONVERTIBLE PREFERRED STOCK 

 

 

14